Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 01, 2017

The Court of Appeals hereby passes the following order:

A18A0690. LATONYA BURKS v. STEPHON BURKS.

      Stephon Burks filed a petition for contempt against his ex-wife, Latonya Burks,
alleging that she had violated certain provisions of the parties’ divorce decree. The
trial court entered an order finding Latonya Burks in contempt for failing to provide
Stephon Burks with medical information concerning their minor child. Latonya
Burks then appealed directly to this Court. We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, the case is a domestic relations matter within the meaning of
OCGA § 5-6-35 (a) (2). See Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619
SE2d 679) (2005). Appeals in such matters must be initiated by filing an application
for discretionary review. See OCGA § 5-6-35 (a) (2), (b); accord Voyles v. Voyles,
301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a domestic relations case in
which child custody is not at issue must be brought by discretionary application).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Latonya Burks’s failure
to follow the discretionary review procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See id.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/01/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.